DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
2.	The Information Disclosure Statements filed 7 July 2021, 7 February 2022, and 5 May 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hayden (US-9,092,405).
	Regarding claim 1:  Hayden discloses a method comprising: presenting, on a display of a user device, a first screen that includes a first element occupying less than an entirety of the first screen (fig 7A; column 13, lines 21-30; and column 13, line 60 to column 14, line 3 of Hayden – first element 702/708A included as part of a first screen for showing browser, selected tab, and browsing content); presenting, on the display of the user device, a second screen that includes a second element occupying less than an entirety of the second screen (fig 7A; and column 13, line 60 to column 14, line 3 of Hayden – second content 708B/702 can be shown as part of second screen when previous/historical content is selected); receiving, by the user device, an input at the second screen requesting that a previously presented element be presented together with the second element to enable comparison of the previously presented element and the second element (fig 7A(710); fig 7B; and column 13, line 60 to column 14, line 21 of Hayden – popup menu 710 can also be used to select historical content for display side-by-side with current version); and outputting, on the display of the user device, a view of the first element contemporaneously with a view of the second element within the second screen (fig 7B; and column 14, lines 4-21 of Hayden).
	Regarding claim 2:  Hayden discloses the method of claim 1 (as rejected above), further comprising: identifying a first plurality of pixels of the display of the user device that were used to display the first element (fig 7A(702,708A); and column 13, line 60 to column 14, line 3 of Hayden – identify content display area 702 of first tab 708A, and thus the corresponding plurality of pixels used to display the first element); identifying a second plurality of pixels of the display of the user device that were used to display the second element (fig 7A(702,708B-C); and column 13, line 60 to column 14, line 3 of Hayden – identify content display area 702 of second tab 708B (third tab 708C, etc.), and thus the corresponding plurality of pixels used to display the second element); and designating the first element as the previously presented element responsive to determining that the first plurality of pixels and the second plurality of pixels include at least one common pixel of the display of the user device (fig 7B(712a,712b); and column 14, lines 4-21 of Hayden – first and second elements can be historical content, being different versions of the same page, and thus have common pixels; see for example in fig 7B some of the same text and buttons; further, in order to be historical versions, there must be some common pixels, since otherwise they are simply different pages altogether).
	Regarding claim 3:  Hayden discloses the method of claim 2 (as rejected above), further comprising storing information describing the first plurality of pixels in a cache at the user device responsive to presenting the first screen (column 4, lines 32-57; and column 5, line 61 to column 6, line 2 of Hayden).
	Regarding claim 4:  Hayden discloses the method of claim 2 (as rejected above), further comprising storing information describing the first plurality of pixels as a uniform resource locator (URL) that is operable to retrieve the view of the first element (column 4, lines 18-28 of Hayden – data is browser accessed using URL).
	Regarding claim 5:  Hayden discloses the method of claim 1 (as rejected above), wherein outputting the view of the first element contemporaneously with the view of the second element comprises outputting an overlay over the second screen (fig 7B; and column 14, lines 10-30 of Hayden – previously shown first element overlaid on second screen showing historical second element when user selects showing multiple versions).
	Regarding claim 6:  Hayden discloses the method of claim 1 (as rejected above), wherein presenting the second screen comprises ceasing display of the first screen and refreshing the display of the user device with the second screen (fig 7A(708B); and column 13, lines 44-66 of Hayden).
	Regarding claim 7:  Hayden discloses the method of claim 1 (as rejected above), wherein the first element comprises an image and the second element comprises a different image (fig 7B(712a,712b,712c) of Hayden – as can be seen, the different elements each comprise different images).
	Regarding claim 8:  Hayden discloses a system comprising: one or more processors; and a computer-readable storage medium storing instructions that are executable by the one or more processors to perform operations (fig 1; and column 7, lines 22-44 of Hayden – computing system with processors and computer memory storing executable instructions) comprising: presenting, on a display of a user device, a first screen that includes a first element occupying less than an entirety of the first screen (fig 7A; column 13, lines 21-30; and column 13, line 60 to column 14, line 3 of Hayden – first element 702/708A included as part of a first screen for showing browser, selected tab, and browsing content); presenting, on the display of the user device, a second screen that includes a second element occupying less than an entirety of the second screen (fig 7A; and column 13, line 60 to column 14, line 3 of Hayden – second content 708B/702 can be shown as part of second screen when previous/historical content is selected); receiving, by the user device, an input at the second screen requesting that a previously presented element be presented together with the second element to enable comparison of the previously presented element and the second element (fig 7A(710); fig 7B; and column 13, line 60 to column 14, line 21 of Hayden – popup menu 710 can also be used to select historical content for display side-by-side with current version); and outputting, on the display of the user device, a view of the first element contemporaneously with a view of the second element within the second screen (fig 7B; and column 14, lines 4-21 of Hayden).
	Regarding claim 9:  Hayden discloses the system of claim 8 (as rejected above), further comprising: identifying a first plurality of pixels of the display of the user device that were used to display the first element (fig 7A(702,708A); and column 13, line 60 to column 14, line 3 of Hayden – identify content display area 702 of first tab 708A, and thus the corresponding plurality of pixels used to display the first element); identifying a second plurality of pixels of the display of the user device that were used to display the second element (fig 7A(702,708B-C); and column 13, line 60 to column 14, line 3 of Hayden – identify content display area 702 of second tab 708B (third tab 708C, etc.), and thus the corresponding plurality of pixels used to display the second element); and designating the first element as the previously presented element responsive to determining that the first plurality of pixels and the second plurality of pixels include at least one common pixel of the display of the user device (fig 7B(712a,712b); and column 14, lines 4-21 of Hayden – first and second elements can be historical content, being different versions of the same page, and thus have common pixels; see for example in fig 7B some of the same text and buttons; further, in order to be historical versions, there must be some common pixels, since otherwise they are simply different pages altogether).
	Regarding claim 10:  Hayden discloses the system of claim 9 (as rejected above), further comprising storing information describing the first plurality of pixels in a cache at the user device responsive to presenting the first screen (column 4, lines 32-57; and column 5, line 61 to column 6, line 2 of Hayden).
	Regarding claim 11:  Hayden discloses the system of claim 9 (as rejected above), further comprising storing information describing the first plurality of pixels as a uniform resource locator (URL) that is operable to retrieve the view of the first element (column 4, lines 18-28 of Hayden – data is browser accessed using URL).
	Regarding claim 12:  Hayden discloses the system of claim 8 (as rejected above), wherein outputting the view of the first element contemporaneously with the view of the second element comprises outputting an overlay over the second screen (fig 7B; and column 14, lines 10-30 of Hayden – previously shown first element overlaid on second screen showing historical second element when user selects showing multiple versions).
	Regarding claim 13:  Hayden discloses the system of claim 8 (as rejected above), wherein presenting the second screen comprises ceasing display of the first screen and refreshing the display of the user device with the second screen (fig 7A(708B); and column 13, lines 44-66 of Hayden).
	Regarding claim 14:  Hayden discloses the system of claim 8 (as rejected above), wherein the first element comprises an image displayed on a first web page and the second element comprises a second image displayed on a second web page (fig 7B(712a,712b,712c) of Hayden).
	Regarding claim 15:  Hayden discloses a method comprising: presenting, on a display of a user device, a first user interface that includes a first element occupying less than an entirety of the first user interface (fig 7A; column 13, lines 21-30; and column 13, line 60 to column 14, line 3 of Hayden – first element 702/708A included as part of a first user/browser interface for showing browser, selected tab, and browsing content); presenting, on the display of the user device, a second user interface that includes a second element occupying less than an entirety of the second user interface (fig 7A; and column 13, line 60 to column 14, line 3 of Hayden – second content 708B/702 can be shown as part of second user/browser interface when previous/historical content is selected); receiving, by the user device, an input at the second user interface requesting that a previously presented element be presented together with the second element to enable comparison of the previously presented element and the second element (fig 7A(710); fig 7B; and column 13, line 60 to column 14, line 21 of Hayden – popup menu 710 can also be used to select historical content for display side-by-side with current version); and outputting, on the display of the user device, a view of the first element contemporaneously with a view of the second element within the second user interface (fig 7B; and column 14, lines 4-21 of Hayden).
	Regarding claim 16:  Hayden discloses the method of claim 15 (as rejected above), further comprising: identifying a first plurality of pixels of the display of the user device that were used to display the first element (fig 7A(702,708A); and column 13, line 60 to column 14, line 3 of Hayden – identify content display area 702 of first tab 708A, and thus the corresponding plurality of pixels used to display the first element); identifying a second plurality of pixels of the display of the user device that were used to display the second element (fig 7A(702,708B-C); and column 13, line 60 to column 14, line 3 of Hayden – identify content display area 702 of second tab 708B (third tab 708C, etc.), and thus the corresponding plurality of pixels used to display the second element); and designating the first element as the previously presented element responsive to determining that the first plurality of pixels and the second plurality of pixels include at least one common pixel of the display of the user device (fig 7B(712a,712b); and column 14, lines 4-21 of Hayden – first and second elements can be historical content, being different versions of the same page, and thus have common pixels; see for example in fig 7B some of the same text and buttons; further, in order to be historical versions, there must be some common pixels, since otherwise they are simply different pages altogether).
	Regarding claim 17:  Hayden discloses the method of claim 16 (as rejected above), further comprising storing information describing the first plurality of pixels in a cache at the user device responsive to presenting the first user interface (column 4, lines 32-57; and column 5, line 61 to column 6, line 2 of Hayden).
	Regarding claim 18:  Hayden discloses the method of claim 16 (as rejected above), further comprising storing information describing the first plurality of pixels as a uniform resource locator (URL) that is operable to retrieve the view of the first element (column 4, lines 18-28 of Hayden – data is browser accessed using URL).
	Regarding claim 19:  Hayden discloses the method of claim 15 (as rejected above), wherein outputting the view of the first element contemporaneously with the view of the second element comprises outputting an overlay over the second user interface (fig 7B; and column 14, lines 10-30 of Hayden – previously shown first element overlaid on second user interface showing historical second element when user selects showing multiple versions).
	Regarding claim 20:  Hayden discloses the method of claim 16 (as rejected above), wherein presenting the second user interface comprises ceasing display of the first user interface and refreshing the display of the user device with the second user interface (fig 7A(708B); and column 13, lines 44-66 of Hayden).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616